EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hassan Abbas Shakir on June 16, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 1, 5 and 11 have been amended as follows:
1. 	(currently amended) A home automation controller and system comprising at least one Central Processing Unit (CPU), an Optical Accesses (optoports) 
wherein the PID devices are selected from a group comprising a relay, a latch relay, a switch, an hybrid Switch, a power outlet, an Artificial Intelligence (Ai), an Internet of Things (IoT), an environment, a voice, a communication, an identification, a recognition, an entry and a security, with the PID being at least one of a plug-into and one of attached-to and linked-to an ISB with the assembly being at least one of a known and intelligent wiring device(s) including one of devices and facilities enabling at least one of reporting consumed power and self-setting; 
at least two separate AC and DC cascading chains of optical cable segments linked via ISB optoports extending in n steps from a first to a last ISB of a given chain via separate at least one of wall ducts and conduits for linking with the home automation controller mounted in one of a cabinet and a wall [[direct]] directly and selectively via at least one of a command converter and a distributor for linking the entire cascading chains into a combined electric home grid controlled, managed and reporting the consumed power and particulars. 

5. 	(currently amended) The home automation controller and system according to claim 1 further direct to n optical accesses and communication elements selected from a group comprising an optical, a wireless, an antenna(s), a WiFi, a terminal(s), a socket(s) and an IR in line of sight for selective linking with the home controller [[direct]] directly and via at least one of the command converter and the distributor.

11.	(currently amended) A method to simplify an home automation controller and system by a use of differ electric power lines known as Alternate Current (AC) and low voltage Direct Current (DC) to at least one of operate power devices and one of communicate within one of a home and surround by propagating electrical signals along with the DC power line and the AC power line by applying the DC voltage to operate devices linked to a at least one Plug-In Device (PID) is Intelligent Support Boxes (ISB) [[ISB]] with the assembly being at least one of a known and an intelligent wiring device(s) including one of devices and facilities enabling at least one of reporting  consumed power and self-setting;  
said home controller comprising at least one Central Processing Unit (CPU) for at least one of monitor and one of selective control of separated [[differ]] different AC and DC feed lines powering one of [[differ]] different electric device and assembly including [[differing]] different wiring devices and loads and reporting statuses, wherein a linking of a [[differ]] different AC and DC lines enables a set-up of [[a differ]] different 2-n separated AC and DC cascaded ISBs, supports one of 2-n PID including n attached devices and assemblies;
said method comprising the steps of:
a.	Install a first provided ISB and a second provided ISB to have a first installed ISB and a second installed ISB;
b.	Terminate by sharp a guillotine cut two ends of a fit cut length of two optic cable segments to link two cut end by a hand push into a dual accesses and link [[the]] a first access of the dual access and a second access of the dual access, followed by linking [[a]] the first access of the dual access with a home controller access directly and via at least one of a distributor and a command converter access;
c.	Plug-in the at least one PID [[PIDs]] into a last installed ISB and the first installed [[ISBs]] ISB and one of device and assembly into the plugged-in [[PIDs]] PID;
d.	Proceed with at least one of plug-in and attach at least one of device and assembly into last PID and first [[PIDs]] PID;
e.	Repeat steps a-d above with a separate cascaded AC line away from the drawn DC line to power, communicate and operate;
f.	Link [[the]] a second access of the first installed ISB and complete by linking the controller [[end]] and by linking the first terminated end with one of [[direct]] directly to the home controller access and via one of the distributor and the command converter access.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        June 16, 2022